Citation Nr: 1731793	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, personality disorder, and alcoholism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1980 to May 1981.  The Veteran died in March 2013; the Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for ulcer disease and psychiatric disorder. 

In January 2008, the Agency of Original Jurisdiction (AOJ) denied reopening of the ulcer and psychiatric claims. 

In January 2012, the Board reopened the ulcer claim and referred it back to the AOJ for a clear and unmistakable error determination.  The Board also reopened the psychiatric claim and remanded it back to the AOJ for etiological development, after finding the July 2010 VA psychiatric examination/opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In March 2013, during the pendency of this remand, the Veteran died. 

In June 2014, the Board found that the AOJ did not substantially comply with the January 2012 Board remand directives and remanded a second time for further development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2014, the Board issued death dismissals for the ulcer and psychiatric claims.  Also in November 2014, the Board remanded these issues a third time and directed the AOJ to adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant was proper.  The Appellant was found to be a valid substitute claimant for the pending appeals.  See April 2015 Letter from the VA Pension Management Center; 38 U.S.C.A. § 5121 (West 2014). 

In January 2016, the Board reopened the ulcer claim and remanded both the ulcer and psychiatric claims a fourth time for further development, after finding both the September 2010 VA gastroenterological examination/opinion and February 2012 VA psychiatric examination/opinion inadequate.  See Barr, 21 Vet. App. at 307; Stegall, 11 Vet. App. at 271.

In September 2016, the AOJ granted service connection for the ulcer claim.  See September 2016 Rating Decision.  Because that decision represented a total grant of benefits sought on appeal for that issue, the Board considers it resolved in full.  As such, the only issue currently before the Board is that of service connection for the psychiatric disorder.  

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

As discussed above, the Board issued a January 2016 remand for further development and readjudication of the ulcer and psychiatric issues.  The AOJ obtained VA medical opinions regarding both issues.  See February 2016 opinion; June 2016 opinion; July 2016 opinion.  However, the AOJ readjudicated only the ulcer issue and failed to readjudicate the psychiatric issue.  See January 2016 Board Remand; September 2016 Rating Decision; Stegall, 11 Vet. App. at 271.  Given that the Appellant has not waived her right to have the AOJ review the new evidence in the first instance, remand is necessary.  See 38 C.F.R. § 19.37(a) (2016).   

Accordingly, the case is REMANDED for the following action:

Readjudicate the psychiatric issue.  See 38 C.F.R. § 19.37(a); Stegall, 11 Vet. App. at 271.  
If the benefit sought remains denied, the Appellant and her representative should be: 

(1) furnished a Supplemental Statement of the Case (SSOC) addressing all relevant evidence associated with the claims file since the most recent adjudication; and 

(2) allowed a reasonable opportunity to respond before further appellate review.

The AOJ is advised that this is the fifth Board remand of this claim.  Expeditious treatment and substantial compliance with remand directives are required.  
	
The Appellant has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims 

(Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

